FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 14, 2022

                                       No. 04-21-00400-CR

                                        Stephon MOODY,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR12926
                        Honorable Melisa C. Skinner, Judge Presiding


                                         ORDER

         The reporter’s record was originally due November 15, 2021, but was not filed. On
November 19, 2021, this court notified court reporter Mary Beth Sasala by letter that the
reporter’s record was late and directed her to either: (1) file a notification of late record within
ten days; or (2) file the reporter’s record within thirty days. Ms. Sasala did not respond to our
letter, so on December 22, 2021, we ordered her to file the record by January 6, 2022. On
January 13, 2022, Ms. Sasala filed a notification of late record requesting an extension of time to
file the record until February 6, 2022, for a total extension of 80 days. After consideration, we
GRANT the request and ORDER Ms. Sasala to file the record by February 6, 2022. Further
requests for extensions of time will be disfavored.


                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of January, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court